Citation Nr: 1809382	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997.

These come before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's application to reopen service connection for depression and bipolar disorder and denied it on its merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board has recharacterized the application to reopen as encompassing all psychiatric disorders consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record).  Although the RO has characterized the Veteran's claims as separate issues for service connection for bipolar disorder and major depression, the Board has also recharacterized the claim, on the basis of the grant, as explained below.  Further, although the RO has addressed the Veteran's claim for PTSD separately, as explained below, the Board need not address this issue separately.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).  

The Board notes that the Veteran indicated in an October 2017 statement that he missed his scheduled hearing due to hospitalization and requested his hearing to be rescheduled, however, given that the Board is granting his claim for a major depressive disorder, representing a full grant of the benefits sought, his hearing request is considered moot. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for bipolar disorder.  The Veteran did not appeal that rating decision and new and material evidence was not received within one year of the decision.

2.  Evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.

3.  The evidence is approximately evenly balanced as to whether the Veteran's major depressive disorder is related to service.

CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the claim for service connection for bipolar disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the January 2004 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a psychiatric disorder, therefore, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, major depressive disorder was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

I.  Application to reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's initial claim for service connection for depression was denied in a June 1998 rating decision.  

The Veteran filed an application to reopen a claim for bipolar disorder and schizophrenia in June 2003, which was denied in a January 2004 rating decision.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claims for service connection, warranting re-adjudication of the claims (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed his application to reopen his claim for depression and a bipolar disorder in February 2011, and the RO reopened his claim and denied it on its merits.  The Veteran filed a notice of disagreement in October 2011.  The RO issued a statement of the case in April 2014.  The Veteran filed his substantive appeal in June 2014.  

The evidence received since the January 2004 rating decision includes medical records reflecting diagnosis of major depressive disorder, PTSD, and bipolar disorder.  The Veteran also provided a statement indicating that he experienced psychiatric symptoms during and since service and that he used illegal drugs to cope.  As this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorder, reopening of the claim is warranted.

II. Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran asserts that his current psychiatric disorders had its onset in service and it continued since then.  Specifically, he contends that during service overseas, his time away from his family caused him depression and that he used illegal drugs to cope with his symptoms.  For the reasons set forth below, the Board concludes that service connection for major depressive disorder is warranted.

In the Veteran's September 1993 enlistment examination, a psychiatric evaluation was considered normal.  A June 1995 service treatment record (STR) reflects the Veteran was seen in outpatient counseling for depression.  The Veteran reported insomnia for two weeks in a December 1995 STR.  An August 1996 STR reflects the Veteran was taking Prozac for his depression.  An August 1997 report of medical assessment reflects the Veteran reported depression.  The Veteran's October 1997 separation examination reflects a normal psychiatric evaluation. 
The April 1998 VA examination report reflects the Veteran reported a long history of polysubstance abuse.  He reported that he used drugs during his military service.  The Veteran reported that during the military he experienced emotional trouble as a result of being away from his family.  The Veteran indicated he experienced depression and restlessness as a result of his prior drug use.  He reported that he was using illegal drugs at that time.  The April 1998 examiner concluded the Veteran had polysubstance dependence and that he did not meet the criteria for a diagnosis of depression. 

The July 2003 VA examination notes the Veteran reported that his twins passed away in April 2003, which caused him to relapse into drugs and alcohol.  He reported having suicidal ideations and reported marital distress.  The examiner indicated the Veteran did not have a bipolar disorder and had substance-induced mood dysphoria.   

An October 2004 private psychological evaluation reflects the Veteran reported a long history of depression and anxiety since he was eleven years old with alcohol and substance abuse.  The Veteran reported that he did not engage in combat during his service and that that his drinking and substance abuse became worse after enrolling in the Army. 
 
A February 2006 private treatment record notes a diagnosis of bipolar disorder and substance abuse history.

2011 to 2013 VA treatment records reflect diagnosis of PTSD (non-military, childhood trauma), mood disorder, polysubstance dependence and abuse, psychotic disorder, and depressive disorder.  

Resolving reasonable doubt in the Veteran's favor, the Board finds the current evidence sufficient to meet the criteria for service connection for major depressive disorder.  38 C.F.R. §§ 3.102, 3.303.  Here, the STRs document reports of and treatment for depression.  Current medical records establish a diagnosis of major depressive disorder/depressive disorder.  With regard to the remaining issue of nexus to service, the Veteran has provided statements attesting to a continuity of symptomatology for depression during and since service when he was apart from his family while overseas.  Consistent with his report, he filed his initial claim for service connection for depression in June 1998, less than a year after his discharge from service.  Therefore, in light of the Veteran's in-service treatment for depression and the Veteran's consistent and credible report regarding continuity of symptoms, the evidence is at least evenly balanced as to whether the Veteran's major depressive disorder had its onset in service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous symptoms since service).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for major depressive disorder is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

The Board notes that the benefit granted herein is service connection for a major depressive disorder, the Veteran's PTSD claim was addressed separately by the RO, and there are other additional mental diagnosis of record, to include anxiety disorder, psychotic disorder, bipolar disorder, and alcohol and drug dependence.  Although the Federal Circuit has stated, "[w]e recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability," Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), that is not the situation here with regard to the Veteran's major depressive disorder and his additional mental diagnoses in this case.  As there is no evidence to distinguish between the symptoms of PTSD, major depressive disorder, bipolar disorder, psychotic and  anxiety disorder, and alcohol and drug dependence, a separate decision specifically as to entitlement to service connection for these other disorders is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Thus, in applying the benefit of the doubt doctrine, the Veteran's psychiatric symptoms must be attributed to his service-connected major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).


ORDER

The application to reopen a claim for entitlement to service connection for a psychiatric disorder is granted.

Entitlement to service connection for major depressive disorder is granted. 





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


